DETAILED ACTION
The amendment filed 09/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-28, 30-43, and 45-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,326,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application claim similar limitations to the claims of U.S. Patent No. 11,326,320 and therefore the claims to the current application are not patentably distinct from the claims of U.S. Patent No. 11,326,320.
Claims 25-28, 30-43, and 45-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,339,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application claim similar limitations to the claims of U.S. Patent No. 11,339,551 and therefore the claims to the current application are not patentably distinct from the claims of U.S. Patent No. 11,339,551.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”).
	With regard to claims 40-41, Fernandez Gomez discloses a support structure for wind turbines (abstract), the support structure comprising: 
	a foundation configured to anchor to ground or an underwater floor (fig. 4); and a substructure (4) coupled to the foundation and configured to couple to a wind turbine (abstract; figs. 1-4); wherein the foundation or the foundation and the substructure are defined, at least in part, by a plurality of modular sections (segments; figs. 1-2), at least one modular section having a cementitious body (figs. 1-2) and wherein the plurality of modular sections comprises at least two modular sections configured to selectively join and unjoin from each other (paras 0077-0084).
	Fernandez Gomez is silent regarding the concrete segments being constructed by an additive manufacturing process comprising: depositing layers of printable material successively on top of each other to form the body, and hardening the deposited layers of printable material.
	Nadarajah discloses constructing concrete segments by an additive manufacturing process (pg. 20; section 4.2) comprising: depositing layers of cementitious printable material successively on top of each other to form the body, and hardening the deposited layers of printable material (pg. 17-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandez Gomez and manufacture the modular segments by and additive manufacturing process in order to have faster and more accurate construction with reduced labor costs.
	With regard to claims 42, Fernandez Gomez further discloses the body comprises a wall (figs. 1-2).
	
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”) as applied to claims 25 and 40 above, and further in view of Cironi et al. (2013/0175804).
	With regard to claim 43, Fernandez Gomez, as modified, discloses the invention substantially as claimed however is silent regarding the body comprising a truss.
	Cironi discloses it is known to construct a support structure for wind turbines out of a concrete truss (para 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez and utilize a truss as taught by Cironi in order to reduce the weight of the structure.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”) as applied to claim 40 above, and further in view of Krause (9,938,685)
	With regard to claim 45, Fernandez Gomez, as modified, discloses the invention substantially as claimed however is silent regarding the foundation has at least three legs extending radially outward from a central portion.
	Krause discloses a modular support structure wherein the foundation has at least three legs extending radially outward from a central portion (fig. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez and utilize legs as taught by Krause in order further stabilize the structure.

Claim(s) 46-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”) as applied to claim 25 and 40 above, and further in view of Fernandez Gomez et al. (2018/0170488).
	With regard to claims 46-47, Fernandez Gomez ‘983, as modified, discloses the invention substantially as claimed however is silent regarding at least one modular section, when constructed, comprises a suction pile.
	Fernanedez Gomez ‘488 discloses a concrete support structure wherein, when constructed, comprises a suction pile (para 0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez ‘983 and a suction pile as taught by Fernanedez Gomez ‘488 in order to allow the structure to be anchored offshore.

	With regard to claim 48, Fernandez Gomez ‘983, as modified, discloses the invention substantially as claimed however is silent regarding at least one modular section, when constructed, comprises a cavity that defines at least part of a buoyancy chamber of the support structure.
	Fernanedez Gomez ‘488 discloses a concrete support structure wherein, when constructed, comprises a cavity that defines at least part of a buoyancy chamber of the support structure (para 0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez ‘983 and utilize buoyancy chamber as taught by Fernanedez Gomez ‘488  in order to allow the structure to be ballasted offshore.
	With regard to claim 49, Fernandez Gomez ‘983, as modified, discloses the invention substantially as claimed however is silent regarding the foundation is configured to contact the underwater floor; and wherein the substructure is configured to couple to the foundation through one or more mooring lines.
	Fernanedez Gomez ‘488 discloses a concrete support structure wherein the foundation is configured to contact the underwater floor; and wherein the substructure is configured to couple to the foundation through one or more mooring lines (fig. 5)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez ‘983 and mooring lines as taught by Fernanedez Gomez ‘488 in order to allow the structure to installed offshore.
	With regard to claim 50, Fernanedez Gomez ‘488  further disclosesone or both of the foundation and the substructure comprise a pocket configured to hold ballast material, the pocket having an externally-accessible opening (para 0040; port for air).
	With regard to claim 51, Fernanedez Gomez ‘488  further discloses one or both of the foundation and the substructure comprise a hole or gap configured to guide air or water through the support structure. (para 0040; port for air).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”) as applied to claim 25 and 40 above, and further in view of Phuly (2016/0376763).
	With regard to claim 52, Fernandez Gomez, as modified, discloses the invention substantially as claimed however is silent regarding one or more instances of the at least one modular section are constructed as a post-tensioned modular section; wherein, for the post-tensioned modular section, the operations comprise disposing a post-tensioning device in the post-tensioned modular section; and wherein joining the plurality of modular sections comprises using the post-tensioned device to join the post-tensioned modular section to one or more other modular sections of the plurality of modular sections.
	Phuly discloses a modular support structure wherein one or more instances of the at least one modular section are constructed as a post-tensioned modular section (abstract); wherein, for the post-tensioned modular section, the operations comprise disposing a post-tensioning device in the post-tensioned modular section; and wherein joining the plurality of modular sections comprises using the post-tensioned device to join the post-tensioned modular section to one or more other modular sections of the plurality of modular sections (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez and post tension the modular units as taught by Phuly in order to reduce stress amplitudes and deflections.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Gomez et al. (2008/0040983) in view of Nadarajah (“Development of concrete 3D printing”) as applied to claims 25 and 40 above, and further in view of Henderson (6,782,667).
	With regard to claim 53, Fernandez Gomez, as modified, discloses the invention substantially as claimed however is silent regarding at least one modular section, when constructed, comprises a doorway.
	Henderson discloses a modular support structure wherein at least one modular section, when constructed, comprises a doorway (col. 13, lines 39-45)	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Fernandez Gomez and utilize a doorway as taught by Henderson in order to allow access to the electrical components.
Allowable Subject Matter
Claims 25-28 and 30-39 would be allowable if the double patenting rejection(s) as set forth above in this office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  see reasons for indication of allowable subject matter in office action dated 06/24/2022.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. In response to applicant’s argument Fernandez Gomez and the mortaring, the examiner contends the arguments are further limiting than the claimed invention. While Fernandez Gomez may mortar as a final step, before mortaring the modular section are “configured to selectively join and unjoin from each other”. See for example para 0083 wherein correction positions can be made. The sections of Fernandez Gomez are designed to join with each other and are “configured to join and unjoin” from each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/17/2022